REYBURN, J.
(after stating the facts as above).— Until the amendment of sections of chapter 15, R. S. 1879 by the thirty-third general assembly (Laws of Missouri, 1885, p. 27), the duties and powers of a public administrator extended no farther than taking charge of and administering upon the estate of persons deceased, under the conditions therein classified; by the above act the authority of such officials was first broadened so as to make them public guardians and curators as well as administrators, and imposing on them the further duties of taking charge of the persons of minors under the age of fourteen years, whose parents were dead and were without legal guardians, and the estates of all minors under that age whose parents, if surviving, refused or neglected to qualify as curators, or having so qualified, had been removed, or were from any cause incompetent, or of those who had no one authorized by law to take charge of their estates. In the statutes of 1889, also appeared a new section, by which the public administrator was created ex-officio public guardian as well, and to have charge of estates of minors ordered into his charge by the probate court. R. S. 1889, sec. 5336. Such was the law in force at time defendant Mast took charge of the estate of the minor named. R. S. 1889, sec. 299. With amendments of act of April 11, 1895 (Laws of 1895, p. 35) further enlarging the scope of the duties and authority of such officers so as to include custody and care of persons and estates of parties insane, such are the statutory provisions now prevailing. R. S. 1899, sec. 292, 3536. The amending act of 1885 further added to section 307 the words “and guardians and curators, ’ ’ so that section, provided that the public administrator should have the same powers conferred upon, and he subject to the same duties, penalties, provisions and proceedings as enjoined upon or authorized against executors and administrators, so far as the same might be applicable. Sec. 300, R. S. 1889. *353In the interpretation of this statute, especially as affecting administration of estate of deceased, but subsequent to amendment, this court has held that its purpose was to provide a bonded officer to take charge of estates liable to be wasted, and that it was auxiliary to the general law and was intended to supply the déficieney in the particular named, but not designed to repeal or supplant any of the provisions of the existing general law. Tittman v. Edwards, 27 Mo. App. 492. At the time of the amendment above referred to and ever since, the statutes have contained a section entitling any minor having a guardian appointed by the court, upon attaining the age of fourteen years to make his or her own choice of another guardian or curator, whose appointment as such is to be confirmed by the probate court, if a suitable and competent person for the trust. (Sec. 5290, R. S. 1889), section 3489, R. S. 1899. This section also received the attention of the legislature of 1885, by authorizing the probate judge to act in such, with other enumerated cases, in vacation, as well as in term time, but was not otherwise disturbed. Laws of 1885, p. 175. Appellant relied upon the provisions of section 294, R. S. 1899 (sec. 301, R. S. 1889), which recites that when a public administrator has been appointed to take charge of an estate, he shall continue, unless he resigns, dies, is removed for cause, or is discharged. Attention is directed to the language adopted in this section as resembling section 3489, R. S. 1899 (formerly sec. 5290, R. S. 1889), empowering a minor having a guardian or curator appointed by the court to exercise the right of election, and which wording appellant insists, confines its operation to instances, where estates of minors are in charge of such officials not by virtue of their office, but by express and independent appointment of the probate court. In further construction of section 299, R. S. 1889 (see. 292, R. S. 1899, except supplemental provision as to persons non compos as above), the Supreme *354Court has announced that in the instances embraced in the several classifications therein mentioned, the public administrator takes ehargé of estates and acts independently of'any order of the probate court, but occupies the position of private administrator. Leeper v. Taylor, 111 Mo. loc. cit. 322. The above contention of appellant, however, lacks application herein, for the order of the probate court directing Mast to take charge of the estate of this minor is made part of the testimony introduced. It is worthy also of remark that the above legislative enactment enlarging the powers and duties of a public administrator to those of a public guardian as well, in terms limits such additional authority to minors under the age of fourteen years.
In conclusion no statutory provision has been invoked, nor has any authority interpreting the statute been submitted, nor has any reason been advanced why a minor, whose estate up to the period of attaining the age of fourteen yéars has been in custody of the public administrator as public guardian, should be denied the right at that age accorded by the statute of selecting a guardian or curator to his or her liking, subject to the approval of the probate court; especially does such deduction appear reasonable in view of the fact that after such age, such minor would have enjoyed such privilege in absence of any guardian. R. S. 1899, secs. 3485, 3486.
The judgment is accordingly affirmed.
Bland, P. J., and Goode, J., concur.